Citation Nr: 9911647	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include exposure to mustard gas.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1942 to December 1945; he died in 
September 1960.  The appellant has been represented 
throughout her appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Columbia, South Carolina Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The notice of disagreement with this 
determination was received in January 1997.  The statement of 
the case was issued in February 1997.  The substantive appeal 
was received in May 1997.  The appellant appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
October 1997.  A transcript of the hearing is of record.  A 
supplemental statement of the case was issued in October 
1997.  The appeal was received at the Board in April 1998.  


REMAND

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death.  The 
appellant maintains that the veteran developed lung cancer as 
a result of his exposure to mustard gas during service.  At 
her personal hearing in October 1997, the appellant testified 
that the veteran told her that he was exposed to mustard gas 
during service; she indicated that he mentioned going through 
a gas chamber during basic training.  The appellant related 
that the veteran suffered for a long time before the cancer 
was discovered in April 1960, at which time it had already 
metastasized and it was too late to provide any treatment.  
The appellant further noted that it was significant that each 
of her children suffered from some type of illness.  The 
appellant testified that the veteran told her that he must 
have caught something in service, because he did not suffer 
from any lung disorder prior to military service.  

Upon preliminary review of the record, the Board notes that 
the veteran died in September 1960, at the age of 36; the 
immediate cause of death reported was carcinosarcoma of the 
left lung.  

Pursuant to 38 U.S.C.A. § 3.316 (1998), service connection 
may be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service, and the listed conditions are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service, the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service, the listed condition 
is acute nonlymphocytic leukemia.  Service connection will 
not be established under this regulation where there is 
affirmative evidence that establishes a nonservice related 
supervening condition or event as the cause of the claimed 
condition.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  Moreover, it is 
the government who would have custody of any records related 
to secret chemical weapons testing.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In this regard, we note that M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 provides information about development 
of claims involving allegations of exposure to mustard gas 
during active service.  It indicates that VA has lists of 
service department personnel who were subjected to chemical 
weapons testing; it also provides a contact point at the VA 
Central Office Rating Procedures Staff where the RO can check 
to see if the veteran's name is on any of the lists.  There 
is no documentation in the claims file that the RO used this 
resource to see if the veteran's name appeared on these 
lists.  This must be done, and any results positive, or 
negative, must be documented.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
attempting to obtain the pertinent evidence that is missing.  
To ensure that VA has met any duty to assist that it may have 
to the claimant in developing the facts pertinent to her 
claim, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the VA Central 
Office Rating Procedures Staff point of 
contact as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 d and 
request a search of the list of 
participants in chemical weapons testing 
and training for the veteran's name.  
This request may be made by telephone as 
noted in § 5.18 d.  The RO must ensure 
that the request and the response are 
properly documented in the veteran's 
claims file.  

2.  Subsequently, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
exposure to mustard gas.  In so doing, 
the RO should document its consideration 
of 38 C.F.R. § 3.316 (1998) and M-21-1, 
Part III, Change 55, para. 5.18 (April 
30, 1996).  

3.  If the decision remains adverse to 
the appellant, both she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



